 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2451 Page 1 of 17



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   In Re:                                           Case No.: 19-CV-2117 TWR (WVG)
                                                      Bankr. No.: 18-04093-LA7
12   CARLTON ROARK,
13                                     Debtors.       ORDER AND JUDGMENT
                                                      (1) DENYING APPLICATION TO
14
                                                      SUPPLEMENT RECORD ON
15                                                    APPEAL, (2) AFFIRMING
                                                      BANKRUPTCY COURT, AND
16   CARLTON ROARK,
                                                      (3) DENYING AS MOOT
17                                   Appellant,       APPLICATION FOR EXPEDITED
                                                      CONSIDERATION
18   v.
19   LESLIE T. GLADSTONE, Trustee; SAN                (ECF Nos. 1, 23, 24)
20   DIEGO COUNTY CREDIT UNION;
     NORTH ISLAND FINANCIAL CREDIT
21   UNION; and CALIFORNIA CREDIT
22   UNION,
                                     Appellees.
23
24
25         Presently before the Court is Appellant and Debtor Carlton Roark’s Notice of Appeal
26   from the Honorable Louise Decarl Adler’s denial of his Motion to Invalidate Trustee’s
27   Settlement and Withdraw Debtor’s Chapter 7 Bankruptcy Petition (“NOA,” ECF No. 1),
28   as well as Appellant’s Ex Parte Applications for Expedited Consideration (“Mot. to

                                                  1
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2452 Page 2 of 17



1    Expedite,” ECF No. 23) and to Supplement the Record on Appeal (“Mot. to Supp.,” ECF
2    No. 24), the latter of which is opposed. (See ECF Nos. 26–28.) Also before the Court are
3    Appellant’s Opening Brief (“AOB,” ECF No. 11); the responsive briefs filed by Appellees
4    North Island Financial Credit Union (“NIFCU”) and California Credit Union (“CCU”)
5    (“NIFCU Br.,” ECF No. 14), Trustee Leslie T. Gladstone (“Tr. Br.,” ECF No. 15), and San
6    Diego County Credit Union (“SDCCU”) (“SDCCU Br.,” ECF No. 16); and Appellant’s
7    Reply Brief (“Reply,” ECF No. 17). The Honorable Anthony J. Battaglia determined that
8    Appellant’s bankruptcy appeal was suitable for determination on the papers without oral
9    argument pursuant to Civil Local Rule 7.1(d)(1), (see ECF No. 21), following which this
10   appeal was transferred to the undersigned. (See ECF No. 22.) Having carefully considered
11   the Parties’ arguments, the record, and the applicable law, the Court DENIES Appellant’s
12   Motion to Supplement, AFFIRMS the ruling of the bankruptcy court, and DENIES AS
13   MOOT Appellant’s Motion to Expedite.
14                                      BACKGROUND
15   I.    The San Diego County Credit Union Litigation
16         In 2012, Appellant left his job as a loan officer at SDCCU for a position at NIFCU.
17   (NOA at 11; NIFCU Br. at 4.)          While working at NIFCU, Appellant allegedly
18   misappropriated loans belonging to SDCCU and engaged in a smear campaign against his
19   former employer. (NOA at 11.)
20         As a result, SDCCU sued Appellant and NIFCU for defamation and unfair trade
21   practices in the Superior Court of California for the County of San Diego, San Diego
22   County Credit Union v. Roark, No. 37-2011-00100322-CU-DF-CTL (Cal. Super. filed
23   Nov. 1, 2011) (the “SDCCU Litigation”). (NOA at 11; NIFCU Br. at 4.) During the
24   SDCCU Litigation, San Diego Superior Court Judge Joel Pressman issued an evidence
25   preservation order at SDCCU’s request (the “Preservation Order”). (NOA at 11; NIFCU
26   Br. at 4.) After SDCCU alleged that Appellant had violated the Preservation Order, a
27   neutral expert was commissioned. (NOA at 11.)
28   ///

                                                2
                                                                          19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2453 Page 3 of 17



1           Judge Pressman ultimately concluded that Appellant had wiped 210,000 files from
2    his home computer prior to the scheduled production of the hard drive for inspection, in
3    violation of the Preservation Order. (NOA at 11; NIFCU Br. at 4.) Accordingly, Judge
4    Pressman issued terminating sanctions against Appellant on the defamation claims and
5    entered default judgment against him in the amount of $857,713.21 (the “SDCCU
6    Judgment”). (NOA at 11; NIFCU Br. at 4.) Appellant appealed, but the California Court
7    of Appeal affirmed. (Id.)
8           SDCCU and NIFCU settled the remaining unfair trade practices claims. (NIFCU
9    Br. at 5.)
10   II.    The Employment Litigation
11          After the terminating sanctions were issued but before the conclusion of the SDCCU
12   Litigation, NIFCU terminated Appellant. (NOA at 11; NIFCU Br. at 5.) Appellant
13   subsequently filed a lawsuit in Superior Court against NIFCU and CCU for discrimination
14   based on age and religion, retaliation for filing sexual harassment complaints, wrongful
15   termination, whistleblower retaliation, harassment based on age, sexual harassment, and
16   failure to take steps to stop discrimination and harassment (the “Employment Litigation
17   Claims”), Roark v. North Island Financial Credit Union, No. 37-2018-00016182-CU-WT-
18   CTL (Cal. Super. filed Apr. 2, 2018) (the “Employment Litigation”). (NOA at 11; NIFCU
19   Br. at 5.)
20   III.   The Bankruptcy Petition
21          On July 9, 2018, Appellant filed a voluntary Chapter 7 bankruptcy petition. (NOA
22   at 11; NIFCU Br. at 5.) Under penalty of perjury, Appellant listed the Employment
23   Litigation as an asset in his bankruptcy schedules, estimating its value at zero dollars.
24   (NOA at 11; NIFCU Br. at 5; Tr. Br. at 4–5.) Appellant did not schedule any other litigation
25   claims related to NIFCU and CCU. (NOA at 11.)
26          Because the Employment Litigation was an asset of Appellant’s Estate, the Trustee
27   investigated Appellant’s claims against NIFCU, retaining special counsel to analyze the
28   claims and advise Trustee in maximizing their value. (NOA at 12; Tr. Br. at 5; NIFCU Br.

                                                  3
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2454 Page 4 of 17



1    at 6.) Although the Trustee invited Appellant and his prepetition state court counsel to
2    participate in the analysis, Appellant declined to respond. (NOA at 12; Tr. Br. at 5.)
3             When Appellant learned of Trustee’s interest in the claims against NIFCU, he filed
4    in the bankruptcy court a motion for relief from automatic stay, seeking permission to
5    continue litigating the Employment Litigation on his own behalf. (NIFCU Br. at 5; Tr. Br.
6    at 5.) Judge Adler denied Appellant’s request, finding that the Trustee had become the real
7    party-in-interest to the Employment Litigation once Appellant filed his Chapter 7 petition.
8    (NIFCU Br. at 5–6; Tr. Br. at 5.)
9    IV.      The Adversary Proceedings
10            Appellant and SDCCU each filed an adversary proceeding against the other in the
11   bankruptcy court concerning the dischargeability of the SDCCU Judgment. (See NIFCU
12   Br. at 8–9.) On August 2, 2018, Appellant filed a complaint against SDCCU, seeking a
13   judgment that the SDCCU Judgment was dischargeable in the Chapter 7 bankruptcy case,
14   Roark v. San Diego County Credit Union, No. 18-90109-LA (Bankr. S.D. Cal. filed Aug. 2,
15   2018) (the “Roark Adversary Proceeding”). (NIFCU Br. at 8.) The Roark Adversary
16   Proceeding was dismissed with prejudice. (Id.)
17            On September 27, 2018, SDCCU filed its own adversary proceeding against
18   Appellant, seeking a judgment that the SDCCU Judgment was nondischargeable, San
19   Diego County Credit Union v. Roark, No. 18-90158-LA (Bankr. S.D. Cal. filed Sept. 27,
20   2018) (the “SDCCU Adversary Proceeding”). (NIFCU Br. at 8.) Judge Adler granted
21   summary judgment in SDCCU’s favor on February 25, 2019. (NOA at 11–12; NIFCU Br.
22   at 9.)
23            Appellant appealed to this Court, Roark v. San Diego County Credit Union (In re
24   Roark), No. 19-CV-344 AJB (MSB) (S.D. Cal. filed Feb. 20, 2019) (the “Prior Bankruptcy
25   Appeal”). (NOA at 12; NIFCU Br. at 9.) On August 15, 2019, Judge Battaglia affirmed
26   Judge Adler’s determination that the SDCCU Judgment was nondischargeable. (NIFCU
27   Br. at 9.) Appellant did not appeal Judge Battaglia’s Order. (Id.)
28   ///

                                                   4
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2455 Page 5 of 17



1    V.    The Trustee’s Settlement
2          The Trustee and special counsel continued to investigate Appellant’s claims against
3    NIFCU, ultimately identifying two categories: (1) the Employment Litigation Claims; and
4    (2) potential claims against NIFCU for (i) reimbursement of expenses under California
5    Labor Code section 2802 in connection with the SDCCU Litigation, and/or (ii) bad faith
6    denial of coverage for the SDCCU Judgment under NIFCU’s Management Insurance
7    Policy (the “Employer Liability Claims”). (Tr. Br. at 6.) Plaintiff had neither alleged the
8    Employer Liability Claims in the Employment Litigation nor listed them on his bankruptcy
9    schedules. (Id.)
10         NIFCU disputed the merits of both the Employment Litigation and Employer
11   Liability Claims. (Id.) Additionally, special counsel advised that, while the claims might
12   have some merit, they had a low probability of success and the litigation would be complex
13   and result in significant attorneys’ fees.   (NOA at 12.)      Consequently, the Trustee
14   determined that settlement with NIFCU would be in the best interest of the Estate. (See
15   Tr. Br. at 6; NOA at 12.) The Trustee and NIFCU agreed to a settlement of $152,000,
16   $22,000 of which was allocated to the Employment Litigation Claims and $130,000 of
17   which was allocated to the Employer Liability Claims, in exchange for a mutual release
18   and dismissal with prejudice of those claims. (Tr. Br. at 6; NOA at 12.)
19         The Trustee filed a motion for approval by the bankruptcy court, which was set for
20   a hearing on February 7, 2019. (NOA at 12; NIFCU Br. at 6–7; Tr. Br. at 7.) Appellant
21   strenuously objected, filing three separate oppositions to the motion. (NOA at 12; NIFCU
22   Br. at 7; Tr. Br. at 7.) On February 25, 2019, the bankruptcy court entered an order
23   overruling Appellant’s objections and approving the settlement. (NOA at 12; NIFCU Br.
24   at 7; Tr. Br. at 7.) Appellant did not appeal. (NOA at 12; NIFCU Br. at 7; Tr. Br. at 7.)
25   Based on the settlement, the Superior Court dismissed the Employment Litigation with
26   prejudice on March 29, 2019. (NIFCU Br. at 8.)
27   ///
28   ///

                                                  5
                                                                            19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2456 Page 6 of 17



1    VI.   Appellant’s Motion to Invalidate the Settlement
2          By July 2019, the Trustee had obtained orders approving the compensation for her
3    and her professionals and for authority to pay the Estate’s taxes, and the Trustee was
4    preparing to pay Appellant’s creditors and to close the bankruptcy case. (Tr. Br. at 9.)
5    Although the time to appeal the settlement had long passed and the bankruptcy case was
6    winding down, Appellant filed an Amended Motion to Invalidate Trustee’s Settlement and
7    Withdraw Debtor’s Chapter 7 Bankruptcy Petition on September 17, 2019. (Id. at 9;
8    NIFCU Br. at 9.) Appellees opposed. (NIFCU Br. at 9; Tr. Br. at 9.)
9          After issuing a tentative denying the motion, the bankruptcy court held a hearing on
10   October 24, 2019. (See generally ECF No. 9-3 (“Tr.”).) When Appellant attempted to
11   argue that the SDCCU Judgment was based on fraud on the court, Judge Adler responded
12   that “this is the third time we’ve been down this road.” (Id. at 4:9–27.) Although Appellant
13   “agree[d]” that the bankruptcy court could “not go back and revisit what the state court
14   d[id],” (id. at 5:1–7), Appellant urged that he “never had an opportunity to argue any fraud
15   on the court,” with the exception of the SDCCU Adversary Proceeding. (Id. at 5:17–24.)
16   He added that he was now arguing that the approval of the settlement agreement violated
17   certain bankruptcy laws. (Id. at 5:25–6:12.) Appellees all indicated their support for the
18   tentative ruling. (Id. at 6:18–7:7.)
19         Judge Adler then proceeded to provide her ruling adopting her tentative. (See id. at
20   7:11–10:20.) Judge Adler noted that “[t]he Trustee actually did all that she was required
21   to do,” (id. at 8:10–11); that the court had “considered . . . all the factors the court was
22   required to consider” in approving the settlement, (id. at 8:27–9:2); and that Appellant had
23   failed to appeal the order approving the settlement, which was now final. (Id. at 9:3–4.)
24   Judge Adler also concluded that Appellant had failed to demonstrate that he was entitled
25   to invalidate the settlement agreement under Federal Rule of Civil Procedure 60(b). (Tr.
26   at 9:7–19.) Finally, Judge Adler found that the settlement order was the law of the case,
27   precluding further examination of the issues raised by Appellant. (Id. at 9:20–24.) Judge
28   Adler therefore denied Appellant’s motion, noting that “at this point there’s too much water

                                                  6
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2457 Page 7 of 17



1    under the bridge, and every order that [Appellant is] challenging by this motion is now
2    final.” (Id. at 10:14–20.)
3          The Trustee filed a Notice of Lodgment of the proposed order on Appellant’s motion
4    on October 28, 2019. (Tr. Br. at 13.) On November 1, 2019, before Judge Adler entered
5    her final order, Appellant filed the instant appeal. (Id.; see also NOA.)
6          Judge Adler entered the final order on November 13, 2019, adopting an amended
7    tentative ruling. (Tr. Br. at 13.) The amended tentative ruling rejected Appellant’s
8    argument that the settlement agreement should be set aside for equitable reasons because
9    “all of debtor’s ‘evidence’ in support of the alleged abuse or fraud was previously filed and
10   necessarily known to him before the hearing on the settlement motion.” (ECF No. 1. at
11   12.) To the extent Appellant contended that the settlement agreement should be set aside
12   for “excusable neglect,” Judge Adler found that Appellant had “fail[ed] to articulate the
13   nature of his neglect and how he me[t] the legal requirements to determine whether his
14   neglect was excusable.” (Id. (citing Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P’shit,
15   507 U.S. 380, 395 (1993)).) Finally, Judge Adler concluded that the settlement order was
16   the law of the case and that the Parties had “relied on [the settlement agreement’s] finality
17   in fully implementing the agreement, including dismissing the Employment Litigation with
18   prejudice and executing mutual waivers of all claims.” (Id. at 13.) Regarding Appellant’s
19   request to “withdraw” the bankruptcy case, Judge Adler noted that the factual or legal basis
20   for the motion was “unclear” and that “[n]o showing has been made.” (Id.) Judge Adler
21   therefore denied both Appellant’s request to invalidate the settlement agreement and to
22   withdraw the bankruptcy petition. (Id.)
23                                        JURISDICTION
24         The appeal is timely pursuant to Federal Rule of Bankruptcy 8002(a)(2). Fed. R.
25   Bankr. P. 8002(a)(2) (“A notice of appeal filed after the bankruptcy court announces a
26   decision or order—but before entry of the judgment, order, or decree—is treated as filed
27   on the date of and after the entry.”); see also, e.g., In re Schafler, No. C 01-1818 MMC,
28   2002 WL 1940295, at *3 (N.D. Cal. Aug. 13, 2002) (concluding court had jurisdiction

                                                   7
                                                                              19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2458 Page 8 of 17



1    where appeal was not premature pursuant to Rule 8002(a)). The Court has jurisdiction
2    under 28 U.S.C. § 158(a).
3                                    ISSUES ON APPEAL
4          Appellant designates the following issues on appeal:
5                a)    Did the Bankruptcy Court disregard evidence and abuse
                       its discretion in an Order (Docket #138) to sustain a
6
                       Trustee Settlement, corrupted by a conflict of interest, that
7                      was in contravention of nonbankruptcy laws because it
                       allowed partial satisfaction for the only claim in Debtor’s
8
                       Chapter 7 bankruptcy petition consisting of an
9                      unreimbursed CA Labor Code § 2802 expense in the form
                       of a default judgment that pursuant to CA Labor Code
10
                       § 2804 is impermissible to partially satisfy with any
11                     agreement in violation of 11 U.S. Code § 541(c)(1), and;
12
                 b)    Did the Bankruptcy Court disregard evidence and abuse
13                     its discretion in an Order (Docket# 138) to sustain a
                       Trustee Settlement, corrupted by a conflict of interest, that
14
                       allowed the Trustee to improperly take possession of an
15                     asset in Debtor’s estate (his lawsuit against his former
                       employer, NIFCU, et al) for an improper claim as
16
                       described in a) above and c) below, in contravention of 11
17                     U.S. Code § 704(a)(5), and;
18
                 c)    Did the Bankruptcy Court disregard evidence and abuse
19                     its discretion in an Order (Docket #138) to sustain a
                       Trustee Settlement, corrupted by a conflict of interest, that
20
                       allowed the Trustee to take possession of an asset in
21                     Debtor’s estate (his lawsuit against NIFCU, et al) to
                       partially satisfy a claim consisting of an unreimbursed CA
22
                       Labor Code § 2802 expense in the form of a Judgment
23                     fully owed by another entity (NIFCU, Debtor’s employer),
                       in violation of 11 U.S. Code § 524(e), and;
24
25               d)    Did the Bankruptcy Court disregard evidence and abuse
                       its discretion in an Order (Docket# 138) to sustain a
26
                       Trustee Settlement, corrupted by a conflict of interest, that
27                     was not in the best interests of the creditor to whom the
                       unreimbursed CA Labor Code § 2802 expense in the form
28

                                                 8
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2459 Page 9 of 17



1                        of a Judgement was owed in its entirety by NIFCU, a
                         multi-billion dollar corporation, nor the best interests of
2
                         other parties in interest (i.e., Debtor) in violation of 11
3                        U.S. Code § 704(a)(1), and;
4
                  e)     Did the Bankruptcy Court disregard evidence and abuse
5                        its discretion in an Order (Docket #138) to sustain a
                         Trustee Settlement, corrupted by a conflict of interest, that
6
                         allowed the Trustee to abuse her position against a pro se
7                        bankruptee to engage in unlawful, unfair or fraudulent
                         business acts or practices as described in a) through d)
8
                         above, with regard to Debtor’s Chapter 7 bankruptcy
9                        petition, in violation of CA Bus. & Prof. Code § 17200?
10   (ECF No. 2-1 at 1–3 (emphasis in original) (footnote omitted).)
11                                   STANDARD OF REVIEW
12         A bankruptcy court’s denial of a motion for reconsideration is reviewed for abuse of
13   discretion. Alexander v. Bleau (In re Negrete), 183 B.R. 195, 197 (B.A.P. 9th Cir. 1995)
14   (citing S.G. Wilson Co. v. Cleanmaster Indus., Inc. (In re Cleanmaster Indus., Inc.), 106
15   B.R. 628, 630 (B.A.P. 9th Cir. 1989); Martinelli v. Valley Bank of Nev. (In re Martinelli),
16   96 B.R. 1011, 1012 (B.A.P. 9th Cir. 1988)), aff’d, 103 F.3d 139 (9th Cir. 1996). Under
17   this standard, the reviewing court “first ‘determine[s] de novo whether the [bankruptcy]
18   court identified the correct legal rule to apply to the relief requested.’” Clinton v. Deutsche
19   Bank Nat’l Tr. Co. (In re Clinton), 449 B.R. 79, 82 (B.A.P. 9th Cir. 2011) (second alteration
20   in original) (quoting United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)). “If
21   the bankruptcy court identified the correct legal rule, [the reviewing court] then
22   determine[s] under the clearly erroneous standard whether its factual findings and its
23   application of the facts to the relevant law were: ‘(1) illogical, (2) implausible, or
24   (3) without support in inferences that may be drawn from the facts in the record.’” Id.
25   (quoting Hinkson, 585 F.3d at 1262).
26   ///
27   ///
28   ///

                                                    9
                                                                               19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2460 Page 10 of 17



1                                            ANALYSIS
2    I.    Motion to Supplement
3          As an initial matter, Appellant requests leave to supplement the appellate record to
4    include several documents, including deposition transcripts from the SDCCU Litigation;
5    the settlement agreement between SDCCU and NIFCU in the SDCCU Litigation; evidence
6    that Appellant had purchased a list of SDCCU borrowers from ReiSource.com; 2013
7    articles from the Credit Union Times and San Diego Union Tribune; documents proving
8    Scott Norris’ relationship to Roger McTighe; documents proving Angela Brill’s
9    relationship to Kit Gardner; NIFCU’s 2015 Form 990; the Joint Defense and Common
10   Interest Agreement between NIFCU and Appellant; various emails; the February 2014
11   California Code of Civil Procedure section 998 offer; an audio file of a hearing before the
12   California Court of Appeal; Appellant’s 2012 through 2015 performance reviews from
13   NIFCU; the August 27, 2013 coverage letter from CUNA Mutual and blanket policy; and
14   the waiver agreement with GAIC. (Mot. to Supp. at 4–9.) Appellant contends that the
15   Court should consider this evidence because (1) it “bear[s] heavily” on the merits of the
16   issue before the Court, (2) it involves “highly indisputable facts”; (3) it “will advance the
17   principles of fairness, truth and justice, and prevent unpunished criminal conduct”; (4) it is
18   “in the interests of public policy”; and (5) it “offer[s] evidence of a criminal conspiracy.”
19   (Id. at 10 (emphasis omitted).) Appellees oppose Appellant’s request as untimely and
20   improper because Appellant seeks to add materials that were not considered by the
21   bankruptcy court. (See ECF No. 26 at 5–6; see also ECF Nos. 27, 28.)
22         Federal Rule of Bankruptcy Procedure 8009(e) provides that, “[i]f anything material
23   to either party is omitted from or misstated in the record by error or accident, the omission
24   or misstatement may be corrected, and a supplemental record may be certified and
25   transmitted . . . by the court where the appeal is pending.” Fed. R. Bankr. P. 8009(e)(2)(C).
26   Rule 8009(e) is modeled on Federal Rule of Appellate Procedure 10(e), see Fed. R. Bankr.
27   P. 8009(e) Advisory Committee Notes (2014), which, except “in unusual circumstances,”
28   the Ninth Circuit has construed as requiring review of “only the [trial] court record on

                                                   10
                                                                              19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2461 Page 11 of 17



1    appeal.” Lowry v. Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003). The rationale behind
2    this rule is that “the [trial] court [i]s the appropriate forum in which to introduce . . .
3    ‘evidence,’” meaning that the reviewing court would be “usurping that court’s function by
4    entertaining new evidentiary submissions on appeal.” Long Beach Area Chamber of
5    Commerce v. City of Long Beach, 603 F.3d 684, 698 (9th Cir. 2010).
6          Although Appellant contends that the materials he now seeks to introduce were
7    “previously omitted in error,” (see Mot. to Supp. at 2), the documents all date from 2012
8    through 2015, well before Appellant filed his Chapter 7 petition. With the exception of the
9    deposition transcripts that Appellant asks the Court to order Appellees to produce, (see id.
10   at 4–5), there is no indication that these materials were not previously available to
11   Appellant and could not have been presented to the bankruptcy court (or even the Superior
12   Court). Appellant also fails to account for why he did not seek to add these documents to
13   the record until November 2020, over nine months after briefing on this appeal had closed.
14   The Court therefore concludes that it would be improper to review those materials in the
15   first instance on appeal. See, e.g., In re TAC Fin., Inc., No. 17CV00381-AJB-BGS, 2017
16   WL 5632083, at *3 (S.D. Cal. Nov. 22, 2017) (denying motions to supplement record on
17   appeal where documents had not been considered by the bankruptcy court).
18         Further, Rule 8009(e)(2) allows the record to be supplemented only if the omitted
19   evidence is “material.” See Fed. Bank. R. P. 8009(e)(2)(C). To the extent Appellant seeks
20   to relitigate his contention of fraud before the Superior Court, Judge Battaglia concluded
21   in the prior appeal that Appellant had failed to introduce evidence of extrinsic fraud to
22   Judge Adler. (Prior Appeal at 6–9.) Appellant failed to appeal Judge Battaglia’s Order,
23   rendering it final. Because Appellant cannot now challenge that ruling, the evidence
24   Appellant seeks to introduce is not material to the instant appeal. To the extent Appellant
25   contends that Judge Adler violated bankruptcy and non-bankruptcy laws by approving the
26   Trustee’s settlement with NIFCU, further evidence of SDCCU’s alleged fraud before the
27   Superior Court is not material to those arguments. Accordingly, the Court DENIES
28   Appellant’s Motion to Supplement (ECF No. 24).

                                                  11
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2462 Page 12 of 17



1    II.   Appeal of Judge Adler’s November 13, 2019 Order
2          Appellant challenges Judge Adler’s November 13, 2019 Order denying his motion
3    to invalidate the settlement agreement and “withdraw” his Chapter 7 petition under Federal
4    Rule of Civil Procedure 60, which allows a court to “relieve a party . . . from a final
5    judgment, order, or proceeding for the following”: “mistake, inadvertence, surprise, or
6    excusable neglect;” “newly discovered evidence that, with reasonable diligence, could not
7    have been discovered in time to move for a new trial[;]” “fraud (whether previously called
8    intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party;” or “any
9    other reason that justifies relief”. See Fed. R. Civ. P. 60(b)(1)–(3), (6). Rule 60, which is
10   made applicable to bankruptcy proceedings through Federal Rule of Bankruptcy Procedure
11   9024, “does not limit a court’s power to . . . set aside a judgment for fraud on the court.”
12   See Fed. R. Civ. P. 60(d)(3).
13         Relief under Rule 60 is an “extraordinary remedy, to be used sparingly in the
14   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of
15   Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Accordingly, “a party may not use a motion
16   for reconsideration ‘to present a new legal theory for the first time or to raise legal
17   arguments which could have been raised in connection with the original motion . . . [or] to
18   rehash the same arguments presented the first time or simply to express the opinion that
19   the court was wrong.’” Lee v. Bank of N.Y. Mellon (In re Lee), Nos. CC-15-1240 et al.,
20   2016 WL 1450210, at *7 (B.A.P. 9th Cir. Apr. 11, 2016) (alterations in original) (quoting
21   Wall St. Plaza, LLC v. JSJF Corp. (In re JSJF Corp.), 334 B.R. 94, 104 (B.A.P. 9th Cir.
22   2006), aff’d & remanded, 277 Fed. App’x 718 (9th Cir. May 7, 2008)).
23         On de novo review, the Court concludes that Judge Adler applied the appropriate
24   standard to Appellant’s request to invalidate the settlement agreement. (See, e.g., NOA at
25   12.) The Court must therefore determine whether Judge Adler’s application of that
26   ///
27   ///
28   ///

                                                   12
                                                                              19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2463 Page 13 of 17



1    standard was illogical, implausible, or unsupported by the record. Appellant raises five
2    issues on appeal. See supra at pages 8–9. The Court addresses each in turn. 1
3           A.      California Labor Code Section 2804
4           Appellant first contends that the bankruptcy court erred by approving a settlement
5    agreeing to payment of less than the full amount Appellant had sought to recover under
6    California Labor Code Section 2802, which covers employer indemnification of
7    expenditures necessary to the discharge of an employee’s duties. (See AOB at 6–8.)
8    Appellant raised this argument in his opposition to the bankruptcy court’s original approval
9    of the settlement agreement, (see ECF No. 13 (“ER”) at 209–11), and Judge Adler
10   considered and implicitly rejected it. (See id. at 216, 219.) Appellant failed to appeal that
11   decision, rendering it final.
12          Through the instant appeal, Appellant challenges the bankruptcy court’s denial of
13   his motion under Federal Rule of Civil Procedure 60(b). (See AOB at 10.) But a litigant
14   cannot circumvent the appeals process by using Rule 60(b) where he has made a deliberate
15   choice not to appeal, see Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293 (9th Cir.
16   1982), and “an appeal from the denial of Rule 60(b) relief ‘does not bring up the underlying
17   judgment for review.’” Banister v. Davis, 590 U.S. at ___, 140 S. Ct. 1698, 1710 (2020)
18   ///
19
20
     1
21    To the extent Appellant requests the Court to revisit orders other than Judge Adler’s November 13, 2019
     order denying him relief under Rule 60, the Court concludes that Appellant’s request is improper. Those
22   orders have all become final by virtue of appeal or Appellant’s failure to appeal. Rule 60 does not allow
     Appellant to circumvent the appeals process, see infra Section II.A, or to “rehash the same arguments.’”
23   In re Lee, 2016 WL 1450210, at *7.
24   Appellant also requests that the Court refer NIFCU and CUNA Mutual “to federal law enforcement for
25   criminal acts.” (See AOB at 16.) While the bankruptcy court may be required to report to the United
     States Attorney reasonable suspicion of bankruptcy fraud, see 18 U.S.C. § 3057(a), Appellant charges
26   NIFCU and CUNA Mutual with violations of non-bankruptcy criminal statutes. (See AOB at 16–17.)
     Further, there can be no reasonable grounds for believing that violations of the bankruptcy laws have been
27   committed where “the same issue of fraud had been pleaded, argued and litigated before the bankruptcy,
     district and appellate courts.” In re Botany Indus., Inc., 463 F. Supp. 793, 799 (E.D. Pa. 1978), aff’d, 609
28   F.2d 500 (3d Cir. 1979).

                                                         13
                                                                                         19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2464 Page 14 of 17



1    (quoting Browder v. Director, Dep’t of Corrs. of Ill., 434 U.S. 257, 263 n.7 (1978)).
2    Accordingly, Judge Adler’s denial of Appellant’s motion was not erroneous.
3          In any event, Appellant misreads California Labor Code Section 2804. Section 2804
4    provides that “[a]ny contract or agreement, express or implied, made by any employee to
5    waive the benefits of [Section 2802], is null and void, and this article shall not deprive any
6    employee or his personal representative of any right or remedy to which he is entitled under
7    the laws of this State.” Cal. Lab. Code § 2804. Contrary to Appellant’s suggestion, (see,
8    e.g., AOB at 7), Section 2804 renders unenforceable a waiver for future Section 2802
9    claims or an uncompensated waiver of Section 2802 claims, not a negotiated, paid
10   settlement for past, unpaid business expenses. See, e.g., Aguilar v. Zep Inc., No. 13-cv-
11   00563-WHO, 2014 WL 1900460, at *5–6 (N.D. Cal. May 12, 2014) (citing Villacres v.
12   ABM Indus. Inc., 189 Cal. App. 4th 562, 591 (2010)). As the Court of Appeal explained
13   in Villacres, “[w]ere it otherwise, a suit alleging a wage claim could be resolved only
14   through a dispositive motion or a trial.” 189 Cal. App. 4th at 591.
15         The Court therefore concludes that Judge Adler did not err by refusing to reconsider
16   Appellant’s argument that settlement of his Section 2802 claims violated Section 2804.
17         B.     11 U.S.C. § 704(a)(5)
18         Appellant next argues that Judge Adler erred by “allow[ing] the Trustee to
19   improperly take possession of an asset in Debtor’s estate (his lawsuit against his former
20   employer, NIFCU, et al) for an improper claim . . . , in contravention of 11 U.S. Code
21   § 704(a)(5),” (ECF No. 2-1 at 2 (footnote omitted)), which requires the Trustee, “if a
22   purpose would be served, [to] examine proofs of claims and object to the allowance of any
23   claim that is improper.” 11 U.S.C. § 704(a)(5). The Trustee explains, however, none of
24   the Parties to the settlement agreement (i.e., the Trustee, NIFCU, and CCU) filed a proof
25   of claim, meaning no proof of claim to which the Trustee could object was implicated in
26   Judge Adler’s order approving the settlement. (See Tr. Br. at 22–23.) Accordingly, Section
27   704(a)(5) is inapplicable, and Judge Adler did not err by concluding that relief under Rule
28   60(b) was not merited under that provision.

                                                   14
                                                                              19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2465 Page 15 of 17



1          C.     11 U.S.C. § 504(e)
2          Appellant urges that Judge Adler’s approval of the settlement violated 11 U.S.C.
3    § 504(e), (see ECF No. 2-1 at 2), which provides that, “[e]xcept as provided in [11 U.S.C.
4    § 504(a)(3)], discharge of a debt of the debtor does not affect the liability of any other entity
5    on . . . such debt,” 11 U.S.C. § 504(e), by “allowing Trustee to partially (or even fully)
6    settle a claim fully owed by another entity.” (AOB at 8 (emphasis in original).) But Section
7    504(e) is inapplicable—as the Trustee explains, “Section 524(e) involves the effect of a
8    discharge of a debt owed by a debtor, not a claim or debt owed to a debtor.” (Tr. Br. at 22
9    (emphasis in original).) The settlement approved by Judge Adler concerned Appellant’s
10   Employment Litigation and Employer Liability Claims against NIFCU, which fall into the
11   latter category. Accordingly, Judge Adler did not err by refusing to reconsider her prior
12   approval of the settlement order based on Section 504(e).
13         D.     11 U.S.C. § 704(a)(1)
14         According to Appellant, Judge Adler erred in approving the settlement agreement
15   because it was not in the best interest of either the creditor (SDCCU) or other parties in
16   interests (namely, Appellant) in violation of 11 U.S.C. § 704(a)(1). (ECF No. 2-1 at 2.)
17   Under Section 704(a)(1), the Trustee is required to “collect and reduce to money the
18   property of the estate for which such trustee serves, and close such estate as expeditiously
19   as is compatible with the best interests of parties in interest.” 11 U.S.C. § 704(a)(1).
20   Specifically, Appellant faults the Trustee for failing to use Section 2804 to extract from
21   NIFCU the full amount of the SDCCU Judgment. (See AOB at 9; ER at 245–46.)
22         Although Appellant did not explicitly cite Section 704(a)(1) in his original
23   oppositions to the Trustee’s motion for approval of the settlement agreement, he did argue
24   that SDCCU “would be better served if Trustee abandoned the lawsuit and allowed
25   [SDCCU] to place a lien against Debtor’s [Employment Litigation] and allow Debtor and
26   his attorney to pursue it.” (ER at 210.) Again, Judge Adler considered and rejected
27   Appellant’s argument, (see id. at 216, 219), a decision that Appellant failed to appeal.
28   ///

                                                    15
                                                                                 19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2466 Page 16 of 17



1    Judge Adler therefore properly rejected Appellant’s attempt to circumvent the appeals
2    process. See, e.g., Plotkin, 688 F.2d at 1293.
3          In any event, Appellant’s invocation of Section 704(a)(1) is without merit. First, as
4    discussed above, see supra Section II.A, Appellant misreads Section 2804, which does not
5    proscribe settling a Section 2802 claim for less than the full amount claimed by the
6    employee. Second, as the Trustee notes, (see Tr. Br. at 23), Section 704(a)(1) requires the
7    Trustee to “close [the] estate as expeditiously as is compatible with the best interests of
8    parties in interest.” 11 U.S.C. § 704(a)(1). Settlement is more expeditious that litigation,
9    and “[t]he duty to close the estate as quickly and expeditiously as is compatible with the
10   best interests of the parties in interest has been called the trustee’s ‘main duty.’” In re
11   Riverside-Linden Inv. Co., 85 B.R. 107 (Bankr. S.D. Cal. 1988), aff’d, 99 B.R. 439 (B.A.P.
12   9th Cir. 1989), aff’d, 925 F.2d 320 (9th Cir. 1991). “And embedded in this duty is the
13   requirement to maximize the value of estate assets,” McClenny v. McClenny (In re
14   McClenny), No. CC-17-1155-TaFS, 2018 WL 1354550, at *5 (B.A.P. 9th Cir. Mar. 6,
15   2018) (citing United States v. Sims (In re Feller), 218 F.3d 948, 952 (9th Cir. 2000)), with
16   an eye toward maximizing recovery for the debtor’s creditors. In re Feller, 218 F.3d at
17   952. “Appellant’s only creditor of any significance, SDCCU[,] supported and continues to
18   support the Chapter 7 Trustee’s settlement” and believes that “the proceeds of that
19   settlement are the only funds that will likely be available to pay at least some portion of
20   SDCCU’s judgment against Appellant.” (SDCCU Br. at 2.)
21         The Trustee determined in her business judgment that the settlement was in the best
22   interests of the Estate and creditors, and Judge Adler determined in her discretion that the
23   settlement was fair and equitable. Judge Adler did not abuse her discretion in denying
24   Appellant’s motion to alter or amend her prior approval of the settlement agreement based
25   on Section 704(a)(1). See, e.g., I & S Farms v. Hopkins (In re Isom), No. ID-19-1198-
26   BGL, 2020 WL 1950905, at *10 (B.A.P. 9th Cir. Apr. 22, 2020).
27   ///
28   ///

                                                  16
                                                                             19-CV-2117 TWR (WVG)
 Case 3:19-cv-02117-TWR-WVG Document 29 Filed 12/31/20 PageID.2467 Page 17 of 17



1           E.    California Business and Professions Code § 17200
2           Finally, Appellant contends that Judge Adler erred by approving the settlement
3    agreement despite the Trustee’s “unlawful, unfair or fraudulent business acts or practices
4    . . . in violation of CA Bus. & Prof. Code § 17200.” (ECF No. 2-1 at 3.) While Appellant
5    may attempt to bring a separate action against the Trustee under Section 17200, it is not a
6    proper basis for reconsideration. Accordingly, Judge Adler did not err in refusing to revisit
7    her prior approval of the settlement agreement on this ground.
8    III.   Motion to Expedite
9           On October 13, 2020, Appellant requested that the Court provide “expedited
10   consideration (within 30–60 days)” of his appeal. (See Mot. to Expedite at 1.) In light of
11   the Court’s ruling on Appellant’s appeal, the Court DENIES AS MOOT Appellant’s
12   Motion to Expedite (ECF No. 23).
13                                        CONCLUSION
14          In light of the foregoing, the Court DENIES Appellant’s Motion to Supplement
15   (ECF No. 24), AFFIRMS the ruling of the bankruptcy court, and DENIES AS MOOT
16   Appellant’s Motion to Expedite (ECF No. 23). The Clerk of Court SHALL ENTER
17   JUDGMENT and SHALL CLOSE the case.
18          IT IS SO ORDERED.
19
20   Dated: December 31, 2020
21
22
23
24
25
26
27
28

                                                  17
                                                                              19-CV-2117 TWR (WVG)
